        Case 1:16-cv-08364-KMW Document 111-1 Filed 02/21/20 Page 1 of 9




                                         J. MICHAEL DENNIS

Phone: (650) 288-1930                                                       274 Redwood Shores Parkway, #529
JMDSTAT@gmail.com                                                                    Redwood City, CA 94065



Education
University of Texas, Austin               Government                B.A.     1984
University of Texas, Austin               Government                M.A.     1986
University of Chicago                     Political Science         Ph.D.    1992

Employment
2015-Present     Senior Vice President, NORC
2014-Present     President and Owner, JMDSTAT Consulting Inc.
2012-2014        Managing Director, GfK Custom Research LLC (GfK acquired Knowledge Networks
                 in January 2012)
2009-2011        Executive Vice President, Knowledge Networks
2007- 2008       Senior Vice President, Knowledge Networks, Inc
2001-2006        Vice President and Managing Director, Knowledge Networks, Inc
2000-2001        Vice President of Operations and Survey Research, Knowledge Networks, Inc.
1999-2000        Senior Scientist, Abt Associates Inc.
1998-1999        Senior Survey Director, Abt Associates Inc.
1992-1998        Survey Director, Abt Associates Inc
1989-1992        Research Assistant, Political Science Department, University of Chicago

Notable Past Projects

    •   Time-Sharing Experiments for the Social Sciences (TESS), 2016-2019, Co-Investigator, Funded by the
        National Science Foundation (Award No. 1628057). NORC’s study director for approximately 140
        hundred social science experiments funded by the TESS program.
    •   Demonstration of a Feasibility of Improving Scientific Literacy and Lifelong Learning through a Just-in-
        Time Dissemination Process, 2016-2020, Co-Investigator, Funded by National Aeronautics and Space
        Administration (NASA), (Grant No. F041712). NORC’s director of the five-year survey project funded by
        NASA in collaboration with researchers from the Institute for Social Research, University of Michigan.
    •   GenForward Panel, 2016-Present. NORC Director, funded by John D. & Catherine T. MacArthur
        Foundation. NORC’s study director for the University of Chicago polling panel of young adults in
        collaboration with the Black Youth Project and the Associated Press-NORC Center for Public Affairs
        Research.
    •   Connecting Health and Technology, 2013-2014, GfK Director, Funded by the American Legacy
        Foundation. GfK’s Study Director responsible for the survey design and management of a custom panel
        study of 10,000 U.S. teens and young adults measuring the effectiveness of the Legacy “Truth” smoking
        prevention media campaign.
    •   Google Screenwise Research Panel 2011-2014, Director. Knowledge Networks’ and later GfK’s study
        director responsible for the design and implementation of a new custom panel of broadband households
        measuring how consumers use the internet.
    •   Time-Sharing Experiments for the Social Sciences (TESS), 2012-2016, Co-Investigator, Funded by the
        National Science Foundation (Award No. 1227179). Knowledge Networks/GfK’s study director for more
        than two hundred social science experiments funded by the TESS program.
    •   American National Elections Studies 2007-2009 Panel Study, Knowledge Networks Principal Investigator,
        Funded by the National Science Foundation. The Knowledge Networks study director responsible for
        sampling, data collection methodology, and project management for a longitudinal study of approximately
        2,500 households during the historic 2008 Presidential election.
    •   National Annenberg Election Survey 2007-2009, Knowledge Networks Director, Annenberg Public Policy
        Center, University of Pennsylvania. The Knowledge Networks study director responsible for project

                                                                                                               1
        Case 1:16-cv-08364-KMW Document 111-1 Filed 02/21/20 Page 2 of 9



        management for large-scale tracking study (20K interviews per wave) of the U.S. electorate during the
        historic 2008 Presidential election.
    •   National Immunization Survey, Abt Associates Data Collection Director, 1997-2000, Funded by the U.S.
        Centers for Disease Control and Prevention. Responsible for the data collection for the U.S. Federal
        government’s largest random digit dialing telephone survey with approximately 1M households contacted
        each year.
    •   Project Network (First Followup), Abt Associates Project Director, Funded by the U.S. Social Security
        Administration. Led the project management team for this in-person field study.
    •   Estimation of the Number of Hard Core Drug Users in the U.S., Office of National Drug Control Policy
    •   Access to Kidney Transplantation, Agency for Health Care Policy and Research. Led the survey project
        management team for this in-person field study testing an experimental method for estimating hard core
        drug use.
    •   A Case Control Study of Stomach Cancer in Poland and Polish Americans, National Cancer Institute
    •   The Prevalence of Alcohol and Other Drug Abuse and Dependence in Short Term General Hospitals and
        the Impact of Abuse and Dependence on Hospital Utilization, Charges and Costs, National Institute of
        Alcohol Abuse and Alcoholism


Expert Witness in Litigation in the Past Four Years
   1. June 24-June 25, 2014. Expert Testimony at Trial. NCAA Student-Athlete Name and Likeness Licensing
        Litigation. U.S. District Court for Northern District of California. Case No. 4:09-cv-01967-CW.
   2. July 3, 2014. Expert Deposition. Socratic Technologies, Inc. v Young Ko et al. Superior Court of the State
        of California, City and County of San Francisco. Case No. CGC-13-530955.
   3. July 31, 2014. Expert Deposition. Jeffrey Sachs and James Alden v. Toyota Motor Corporation. Superior
        Court of the State of California, County of Los Angeles.
   4. October 7, 2014. Expert Deposition. Ebin v. Kangadis Food Inc. U.S. District Court for the Southern
        District of New York. Case No. 1:13-cv-02311.
   5. November 24, 2014. Expert Deposition. Thomas Geanacopoulos v. Philip Morris, USA. Commonwealth
        Of Massachusetts Superior Court. Civil Action No. 98-6002-BLSI.
   6. June 10, 2015. Expert Deposition. Michael J. Otto v. Abbot Laboratories. United States District Court,
        Central District Of California. Case No. 5:12-CV-01411-SVW-DTB.
   7. August 21, 2015. Expert Deposition. Lynne Avram v. Samsung Electronics America, Inc. and Lowe’s
        Home Centers. In the United States District Court for the District Of New Jersey. Civil Action No. 2:11-
        cv-6973 (KM) (SCM).
   8. September 18, 2015. Expert Deposition. Scott Miller v. Fuhu, Inc. and Fuhu Holdings, Inc. In the United
        States District Court of California, Western Division. Case No. 14-cv-6119 CAS-AS.
   9. November 9-10, 2015. Expert Testimony at Trial. Thomas Geanacopoulos v. Philip Morris, USA.
        Commonwealth Of Massachusetts Superior Court. Civil Action No. 98-6002-BLSI.
   10. February 5, 2016. Expert Deposition. Miner v Philip Morris Companies, Inc. and Philip Morris,
        Incorporated. In the Circuit Court of Pulaski County, Arkansas Sixth Division Case No. 60CV03-4661.
   11. February 12, 2016. Expert Deposition. Scotts EZ Seed Litigation. Case No. 12-CV-4727 (VB) (PED)
        (S.D.N.Y.).
   12. March 8, 2016. Expert Deposition. Dzielak v Whirlpool. Case No. 12-cv-00090 (D.N.J.).
   13. March 18, 2016. Expert Deposition. Darisse v. Nest Labs, Inc. Case No. 5:14-cv-01363. U.S. District
        Court of Northern California.
   14. March 22. 2016. Expert Testimony at Trial. Larsen (formerly Craft) v. Philip Morris, Missouri Circuit
        Court, Twenty-Second Judicial Court. Case No. 002-00406-02.
   15. May 5, 2016. Expert Deposition. Miner v Philip Morris Companies, Inc. and Philip Morris, Incorporated.
        In the Circuit Court of Pulaski County, Arkansas Sixth Division Case No. 60CV03-4661.
   16. August 29, 2017. Expert Deposition. Jones et al. v. Nutiva. Case No. 3-16-cv-00711-HSG. United States
        District Court for the Northern District of California.
   17. October 17, 2017. Expert Deposition. Brenner v The Proctor & Gamble Co. Case No.: 8:16-1093-JLS-
        JCG. United States District Court for the Central District of California.
   18. October 23, 2017. Expert Deposition. Dean et al v Colgate-Palmolive Co. Case No. 5:15-CV-00107.
        United States District Court for the Central District of California.


                                                                                                                 2
        Case 1:16-cv-08364-KMW Document 111-1 Filed 02/21/20 Page 3 of 9



    19. November 13, 2017. Expert Deposition. Joann Martinelli et al v. Johnson & Johnson and McNeil
        Nutritionals, LLC. Case No. 2:15-cv-01733-JAM-DAD. United States District Court, Eastern District of
        California.
    20. November 21, 2017. Expert Deposition. Strumlauf et al v. Starbucks Corporation. Case No. 4:16-cv-1306-
        YGR. United States District Court, Northern District of California.
    21. December 11, 2017. Expert Deposition. IN RE: AMLA LITIGATION. Consolidated Case No. 1:16-cv-
        06593 (JSR). United States District Court, Southern District Of New York.
    22. January 19, 2018. Expert Deposition. Williams-Sonoma Song-Beverly Act Cases. Superior Court of the
        State of California, County of San Francisco.
    23. April 13, 2018. Expert Deposition. Fitzhenry-Russell, et al. v. Dr. Pepper Snapple Group, Inc., Dr
        Pepper/Seven Up, Inc., and Does 1-50, Case Nos. 5:17-cv-00564-NC (lead); 5:17-02341-NC
        (consolidated). United States District Court, Northern District of California.



Dissertation

“The Politics of Kidney Transplantation,” Department of Political Science, University of Chicago, June
1992. Chair: Professor Jon Elster. Published at https://sites.google.com/site/jmichaeldennis/home.

Selected Publications

Cantrell J, Hair E. C., Smith, A., Bennett M., Rath, J.M., Thomas, R.K., Fahimi, M., Dennis, J.M., and Vallone, D.
Forthcoming. Recruiting and Retaining Youth and Young Adults: Challenges and Opportunities in Survey Research
for Tobacco Control. Tobacco Control.

Josh Pasek, S. Mo Jang, Curtiss L. Cobb III, J. Michael Dennis, and Charles DiSogra. 2015. Can Marketing Data
Aid Survey Research? Examining Accuracy and Completeness in Consumer-File Data. Public Opinion
Quarterly. 78 (4): 889-916.

Timothy Heeren, Erika M. Edwards, J. Michael Dennis, Sergei Rodkin, Ralph W. Hingson, and David L.
Rosenbloom. 2008. “A Comparison of Results from an Alcohol Survey of a Pre-recruited Internet Panel and The
National Epidemiological Survey on Alcohol and Related Conditions.” Alcoholism: Clinical and Experimental
Research 32(2): 1-8.

J. Michael Dennis and Rick Li. 2007. “More Honest Answers to Surveys? A Study of Data Collection Mode
Effects.” IMRO’s Journal of Online Research. October 10, 2007.

Tom W. Smith and J. Michael Dennis. 2005. “Online versus In-Person: Experiments with Mode, Format, and
Question Wordings.” Public Opinion Pros, December. Available at
www.publicopinionpros.com/from_field/2005/dec/smithkn.asp.

Etzel Cardeña, J. Michael Dennis, Mark Winkel, and Linda J. Skitka. 2005. “A Snapshot of Terror: Acute
Posttraumatic Responses to the September 11 Attack.” Journal of Post-Traumatic Stress 6(2)2:69-84.

William E. Schlenger, Juesta M. Caddell, Lori Ebert, B. Kathleen Jordan, Kathryn M. Rourke, David Wilson, Lisa
Thalji, J. Michael Dennis, John A. Fairbank, Richard A. Kulka. 2002. “Psychological Reactions to Terrorist
Attacks: Findings from the National Study of Americans' Reactions to September 11.” Journal of the American
Medical Association, 288(5): 1235-1244.

J. Michael Dennis. 2001. “Are Internet Panels Creating Professional Respondents?” Marketing Research Summer:
484-488.

J. Michael Dennis, Martin Frankel, Nancy A. Mathiowetz, Candice Saulsberry, Philip J. Smith, K.P. Srinath, Ann-
Sofi Rodén, and Robert A. Wright. 1999. “Analysis of RDD Interviews by the Number of Call Attempts: The


                                                                                                                  3
        Case 1:16-cv-08364-KMW Document 111-1 Filed 02/21/20 Page 4 of 9



National Immunization Survey.” Proceedings of the Section on Survey Research Methods, American Statistical
Association.

J. Michael Dennis, Victor G. Coronado, Martin Frankel, Ann-Sofi Rodén, Candice Saulsberry, Howard Speizer, and
Robert A. Wright. 1998. “The Use of an Intranet to Manage a Telephone Survey.” Proceedings of the Section on
Survey Research Methods, American Statistical Association.

Paul Buckley, J. Michael Dennis, Candice Saulsberry, Victor G. Coronado, Trena Ezzati-Rice, Edmond Maes, Ann-
Sofi Rodén, and Robert A. Wright. 1998. “Managing 78 Simultaneous RDD Samples.” Proceedings of the Section
on Survey Research Methods, American Statistical Association.

Alan J. White, Ronald J. Ozminkowski, Andrea Hassol, J. Michael Dennis, and Michael Murphy. “The Effects of
New York State's Ban on Multiple Listing for Cadaveric Kidney Transplantation.” Health Services Research 33
(June, 1998).

Alan J. White, Ronald J. Ozminkowski, Andrea Hassol, J. Michael Dennis, and Michael Murphy. “The Relationship
Between Multiple Listing and Cadaveric Kidney Transplantation and the Effects of a Multiple Listing Ban.”
Transplantation Reviews, II (April 1997): 76-84.

J. Michael Dennis, Ph.D. "Scarce Medical Resources: Hemodialysis and Kidney Transplantation," in Jon Elster, ed.,
Local Justice in America, New York, NY: Russell Sage Foundation, 1995.

J. Michael Dennis, Patricia Hanson, Ernest E. Hodge, Ruud A.F. Krom, Robert M. Veatch, "An Evaluation of the
Ethics of Presumed Consent and a Proposal Based on Required Response," UNOS Update 10 (February, 1994): 10-
15-18.

J. Michael Dennis. “Surgeons Under Surveillance: Dialysis and Transplantation in the U.S.,” in Jon Elster and
Nicolas Herpin, eds., The Ethics of Medical Choice, London: Pinter, 1994.

J. Michael Dennis. “The Colour of Genes in the U.S.,” in Jon Elster and Nicolas Herpin, eds., The Ethics of
Medical Choice, London: Pinter, 1994.

J. Michael Dennis. “Three Countries, Three Systems,” in Jon Elster and Nicolas Herpin, eds., The Ethics of Medical
Choice, London: Pinter, 1994.

Michael P. Battaglia, Mary Cay Burich, J. Michael Dennis, Marcia Russell, Hal Yahoo, Page Chapel, "The
Prevalence of Alcohol and Other Drug Abuse and Dependence in Short-Term General Hospitals," 1993 Proceedings
of the International Conference on Establishment Surveys, American Statistical Association (1993): 569-572.

J. Michael Dennis. "Government Regulations ‘Politicizing’ Transplantation," Nephrology News & Issues 6
(September 1992): 48.

J. Michael Dennis. "A Review of Centralized-Rule Making in American Transplantation," Transplantation Reviews
6 (April 1992): 130-137.

Selected Papers

J. Michael Dennis. Panel-based Probability Alternatives for Sampling Racial and Ethnic Minorities. Presented at the
2018 Annual Meeting of the American Association for Public Opinion Research.

Ipek Bilgen, J. Michael Dennis, and Nada Ganesh. Examination of Nonresponse Follow-up (NRFU) Impact on
AmeriSpeak Panel Data Quality and Study Estimates. Presented at the 2018 Annual Meeting of the American
Association for Public Opinion Research.




                                                                                                                 4
        Case 1:16-cv-08364-KMW Document 111-1 Filed 02/21/20 Page 5 of 9



David Sterrett, Dan Malato, Jennifer Benz, Ipek Bilgen, J. Michael Dennis, and Vicki Pineau. Exploring the
Methodological Tradeoffs of Mixed-Mode Surveys with an Experimental Design. Presented at the 2018 Annual
Meeting of the American Association for Public Opinion Research.

Ipek Bilgen, J. Michael Dennis, and Tom Smith. Comparing the Probability-Based AmeriSpeak Panel and the In-
Person 2016 General Social Survey: Mode, Device, Item Wording Experiments. Presented at the 2018 Annual
Meeting of the American Association for Public Opinion Research.


Nadarajasundaram Ganesh, Vicki Pineau, J. Michael Dennis. 2017. Managing Respondent Burden for a Household
Panel using Permanent Random Number Sampling. Presented at the 2017 Annual Meeting of the American
Association for Public Opinion Research.

Pineau, Vicki, J. Michael Dennis, Stuart Michaels, Sherry Emery, Nadarajasundaram Ganesh. 2017. Surveying Rare
or Hidden Populations Using a Probability-based Household Panel. Presented at the 2017 Annual Meeting of the
American Association for Public Opinion Research.

Pineau, Vicki, Paul J. Lavrakas, and J. Michael Dennis. 2017. Deploying a Total Survey Error (TSE) and Total
Survey Quality (TSQ) Assessment of the AmeriSpeak® Panel. Presented at the 2017 Annual Meeting of the
American Association for Public Opinion Research.
Reimer, Becky, Jennifer Benz, Trevor Tompson, Liz Kantor, Rosalind Koff, J. Michael Dennis, Emily Swanson,
David Pace, 2017. Testing A New Methodology for Exit Polling: A National, Panel-based Experiment. Presented at
the 2017 Annual Meeting of the American Association for Public Opinion Research.
Malato, Dan, Jennifer Benz, Trevor Tompson, J. Michael Dennis, Vicki Pineau, Nadarajasundaram Ganesh. 2017.
Impact of Mixed-Mode Recruitment and Data Collection on Sample Representativeness and Survey Estimates for a
Probability-based Household Panel. Presented at the 2017 Annual Meeting of the American Association for Public
Opinion Research.
Barron, Martin and J. Michael Dennis. 2016. Multi-Client Household Panel Quality: The Case of AmeriSpeak.”
Presented at the 2016 Annual Meeting of the American Association for Public Opinion Research.
Ganesh, N., J. Michel Dennis, and Paul J. Lavrakas. 2016. Using Nonresponse Follow-up Recruitment to Help
Build a Probability-based Research Panel. Presented at the 2016 Annual Meeting of the American Association for
Public Opinion Research.
Dennis, J. Michael, Angela Fontes, Kean Chew, Paul J. Lavrakas, Nada Ganesh. 2015. “Boosting Probability-Based
Web Survey Response Rates via Nonresponse Follow-Up.” Presented at the 2015 Annual Meeting of the American
Association for Public Opinion Research.
Dennis, J. Michael, Kathleen Connolley, and Stephanie Jwo. “Online Survey Sampling Solutions for Studies of
LGB.” Presented at the 2013 Chicago Annual Workshop on Biomeasures Collection in Population-Based Health
and Aging Research hosted by the Chicago Core on Biomeasures in Population-Based Health and Aging Research
(CCBAR), October 17, 2013.
Dennis, J. Michael, Curtiss Cobb III. “How Far Have We Come? The Lingering Digital Divide and
Its Impact on the Representativeness of Internet Surveys.” Presented at the 2013 Annual Meeting of the American
Association for Public Opinion Research.

Dennis, J. Michael, Curtiss Cobb III, Michael Lawrence, and Jordon Peugh. “The Prevalence and Impact of Self-
Selection Bias and Panel Conditioning on Smoker Studies Using Established Internet Panels.” Presented at the 2013
Annual Meeting of the American Association for Public Opinion Research.

Pasek, Josh, J. Michael Dennis, and Curtiss Cobb III. “Consumer File Ancillary Data and Nonresponse Adjustment:
Assessing the Consistency of Estimates Across Weighting Strategies.” Presented at the 2013 Annual Meeting of the
American Association for Public Opinion Research. Submitted for publication.


                                                                                                                  5
        Case 1:16-cv-08364-KMW Document 111-1 Filed 02/21/20 Page 6 of 9



Pasek, Josh. Seung Mo Jang, Curtiss Cobb, Charles DiSogra and J. Michael Dennis. “Can Microtargeting Improve
Survey Sampling? An Assessment of Accuracy and Bias in Consumer File Marketing Data.” Presented at the 2012
Annual Meeting of the American Political Science Association.

Disogra, Charles. J. Michael Dennis and Mansour Fahimi. 2012 “Using Ancillary Information in National ABS
Samples to Recruit Hard-to-Reach Young Adults and Hispanics.” Presented at the 2012 Hard to Reach Conference
sponsored by the American Statistical Association.

Lavrakas, Paul J. J. Michael Dennis, Jordan Peugh, Jeffrey Shand-Lubbers, Elissa Lee, Owen Charlebois and Mike
Murakami. 2012 “An Experimental Investigation of the Effects of Noncontingent and Contingent Incentives in
Recruiting a Long-Term Panel: Testing a Leverage Salience Theory Hypothesis.” Presented at the 2012 Midwest
Association for Public Opinion Research.

Pasek, Josh. Seung Mo Jang, Curtiss Cobb, Charles DiSogra and J. Michael Dennis. 2012 “How Accurate is Micro-
Targeting? An Assessment of Marketing Data Bias for Political and Survey Purposes.” Presented at the 2012Annual
Conference of the American Association for Public Opinion Research and the 2012 Annual Conference of the
American Political Science Association.

Dennis, J. Michael. Charles DiSogra and Erlina Hendarwan. 2012. “Using Ancillary Information to Stratify and
Target Young Adults and Hispanics in National ABS Samples.” Presented at the 2012 Annual Conference of the
American Association for Public Opinion Research and the 2012 Hard to Reach Conference.

Pasek, Josh. S. Mo Jang, Curtiss Cobb, Charles DiSogra and J. Michael Dennis. 2012. “The Public According to
Marketers: Imputing National Demographics From Marketing Data Linked to Address-Based Samples.” Presented
at the 2012 Annual Conference of the American Association for Public Opinion Research.

Shand-Lubbers, Jeff. J. Michael Dennis, Jordon Peugh, Liz Brisson and Zabe Bent. 2012 “The Use of Online
Methodology to Inform Public Policy Planning: A Case Study from San Francisco.” Presented at the 2012 Annual
Conference of the American Association for Public Opinion Research.

Lavrakas, Paul. J. Michael Dennis, Jordon Peugh, Jeff Shand-Lubbers, Elissa Lee and Owen Charlebois. 2012.
“Investigating Non-response Bias in a Non-response Bias Study.” Presented at the 2012 Annual Conference of the
American Association for Public Opinion Research.

Lavrakas, Paul. J. Michael Dennis, Jordon Peugh, Jeff Shand-Lubbers, Elissa Lee and Owen Charlebois. 2012.
“Experimenting with Non-contingent and Contingent Incentives in a Media Measurement Panel.” Presented at the
2012 Annual Conference of the American Association for Public Opinion Research.

DiSogra, Charles. Curtiss Cobb, Elisa Chan, and J. Michael Dennis. 2012 “Using Probability-Based Online Samples
to Calibrate Non-Probability Opt-in Samples.” Presented at the 2012 Annual Conference of the American
Association for Public Opinion Research.

Dennis, J. Michael. Yelena Kruse, and Trevor Tompson. 2011. “Examination of Panel Conditioning Effects in a
Web-Based 2007-2008 Election Study.” Presented at the 2011 Annual Conference of the American Association for
Public Opinion Research.

Zukin, Cliff, Jessica Godofsky, Carl Van Horn, Wendy Mansfield, and J. M. Dennis. 2011. “Can a Non-Probability
Sample Ever be Useful for Representing a Population? Comparing Probability and Non-Probability Samples of
Recent College Graduates.” Presented at the 2011 Annual Conference of the American Association for Public
Opinion Research. Available at http://www.knowledgenetworks.com/ganp/docs/aapor2011/aapor11-can-a-non-
probability-sample.pdf

Baker, Reg. Stephen Blumberg, J. Michael Brick, Mick P. Couper, Melanie Courtright, J. Michael Dennis, Don
Dillman, Martin R. Frankel, Philip Garland, Robert M. Groves, Courtney Kenned, Jon Krosnick, Sunghee Lee, Paul
J. Lavrakas, Michael Link, Linda Piekarski, Kumar Rao, Douglas Rivers, Randall K. Thomas, and Dan Zahs. 2010


                                                                                                                 6
        Case 1:16-cv-08364-KMW Document 111-1 Filed 02/21/20 Page 7 of 9



“AAPOR Report on Online Panels.” The Final Report of the AAPOR Online Panel Task Force. Prepared for the
American Association for Public Opinion Research, March, 2010.

Dennis, J. Michael, “Using Ancillary Data Available for Address-Based Sampling to Measure Self-
Selection Bias” Paper presented to the International Workshop on Using Multi-level Data from Sample Frames,
Auxiliary Databases, Paradata and Related Sources to Detect and Adjust for Nonresponse Bias in Surveys, Chicago,
June, 2011.

Dennis, J. Michael, Jordon Peugh, and Pat Graham. 2010. “KnowledgePanel Calibration: Using KnowledgePanel to
Improve the Sample Representativeness and Accuracy of Opt-in Panel Data.” Available at
http://www.knowledgenetworks.com/ganp/docs/KN-Calibration-Research-Note-2010-03-02.pdf

Dennis, J. Michael. 2010. “KnowledgePanel®: Processes & Procedures Contributing to Sample Representativeness
& Tests for Self-Selection Bias.” Available at http://www.knowledgenetworks.com/ganp/reviewer-info.html.

Dennis, J. Michael, and Charles A. DiSogra. 2010. “Does Providing Internet Access to Non-Internet Households
Affect Reported Media Behavior for Latinos and Non-Latinos? Results from a Six-Month Longitudinal Survey.”
Presented at the 2010 Annual Conference of the American Association for Public Opinion Research. Available at
http://www.knowledgenetworks.com/ganp/reviewer-info.html.

DiSogra, Charles, J. Michael Dennis, and Mansour Fahimi. 2010. “On the Quality of Ancillary Data Available for
Address-Based Sampling.” Presented at the 2010 Joint Statistical Meetings, Vancover. Available at
http://www.knowledgenetworks.com/ganp/reviewer-info.html.

Kruse, Yelena, Erlina Hendarwan, J. Michael Dennis, and Charles A. DiSogra. 2010. “Analysis of Late Responders
to Probability-based Web Panel Recruitment and Panel Surveys.” Presented at the 2010 Annual Conference of the
American Association for Public Opinion Research. Available at
http://www.knowledgenetworks.com/ganp/reviewer-info.html.

Garrett, Joe, J. Michael Dennis, and Charles A. DiSogra. 2010. “Non-response Bias: Recent Findings from Address-
based Panel Recruitment.” Presented at the 2010 Annual Conference of the American Association for Public
Opinion Research. Available at http://www.knowledgenetworks.com/ganp/reviewer-info.html.

Dennis, J. Michael, Larry Osborn, and Karen Semans. March 2009. “Comparison Study of Early Adopter Attitudes
and Online Behavior in Probability and Non-Probability Web Panels.” Available at
http://www.knowledgenetworks.com/ganp/reviewer-info.html.

Dennis, J. Michael. 2009. “Description of Within-Panel Survey Sampling Methodology: The Knowledge Networks
Approach.” Available at http://www.knowledgenetworks.com/ganp/docs/KN-Within-Panel-Survey-Sampling-
Methodology.pdf.

Dennis, J. Michael, Trevor Tompson, Mike Henderson, and Yelena Kruse. 2009. “Measures of Non-Traditional
Media Consumption During the 2008 Presidential Campaign.” Presented at the 2009 Annual Meeting of Midwest
AAPOR, November 21, 2009.

Dennis, J. Michael, and Trevor Tompson. 2009. “Web Panel Studies of the 2008 Election: New Opportunities for
Causal Analysis of Dynamic Change in the Electorate.” Presented at the 2009 Annual Conference of the American
Association for Public Opinion Research. Available at http://www.knowledgenetworks.com/ganp/reviewer-
info.html.

Kruse, Yelena, Mario Callegaro, J. Michael Dennis, Stefan Subias, Mike Lawrence, Charles DiSogra, and Trevor
Tompson. 2009. “Panel Conditioning and Attrition in the AP-Yahoo! News Election Panel Study.” Presented at the
2009 Annual Conference of the American Association for Public Opinion Research. Available at
http://www.knowledgenetworks.com/ganp/reviewer-info.html.



                                                                                                                 7
        Case 1:16-cv-08364-KMW Document 111-1 Filed 02/21/20 Page 8 of 9



J. Michael Dennis, Rick Li and Joe Hadfield. 2007. “Results of a Within-Panel Survey Experiment of Data
Collection Mode Effects Using the General Social Survey’s National Priority Battery.” Presented at the 2007
Annual Conference of the American Association for Public Opinion Research.

J. Michael Dennis and Rick Li. 2005. “Results from a Knowledge Networks’ Question Wording Experiment for
Political Party Identification.” Available at http://www.knowledgenetworks.com/ganp/docs/kn-party-id-experiment-
022805.pdf

J. Michael Dennis, Cindy Chatt, Rick Li, Alicia Motta-Stanko, Paul Pulliam. 2005. “Data Collection Mode Effects
Controlling for Sample Origins in a Panel Survey: Telephone versus Internet.” Available at
http://www.knowledgenetworks.com/ganp/rtimode.html.

J. Michael Dennis and Rick Li. 2004. “Health Condition Prevalence Rates Between National Health Interview
Survey (NHIS) and Knowledge Networks (KN).” Available at
http://www.knowledgenetworks.com/ganp/docs/KNvsNHIS2.pdf

J. Michael Dennis and Rick Li. 2004. “Weighting Procedures Used for the Veterans Administration Prescription
Medication Study.” Available at http://www.knowledgenetworks.com/ganp/docs/061604_Weighting-
Description.pdf.

J.Michael Dennis, Rick Li, and Cindy Chatt, 2004. “Benchmarking Knowledge Networks’ Web-Enabled Panel
Survey of Selected GSS Questions Against GSS In-Person Interviews.” Knowledge Networks Report, February
2004. Available at http://www.knowledgenetworks.com/ganp/docs/GSS02-DK-Rates-on-KN-Panel-v3.pdf

Vicky Pineau and J. Michael Dennis. 2004. “Methodology for Probability-Based Recruitment for a Web-Enabled
Panel.” Knowledge Networks Report

J. Michael Dennis. 2003. “Panel Attrition Impact: A Comparison of Responses to Attitudinal and Knowledge
Questions about HIV Between Follow-up and Cross-Sectional Samples.” Available at
http://www.knowledgenetworks.com/ganp/docs/HIV-Study-Panel-Attrition-Impact-Research-Note-2003.pdf

J. Michael Dennis, Rick Li, J.R. DeShazo and Trudy Ann Cameron. 2003. “Correcting for Sample Bias in Internet
Panel Surveys based on RDD Sampling.” Presented at the Joint Statistical Meetings, August 2003

Dennis, J. Michael, Rick Li. 2003. “Effects of Panel Attrition on Survey Estimates.” Presented at the 2003 Annual
Conference for the American Association for Public Opinion Research.


Selected Workshops, Expert Panels, and Seminars

Member, NHTS Work Task Force Committee, Transportation Research Board, National Highway Travel Survey,
2018.

Expert Panel Participant, National Survey of Family Growth, U.S. Centers for Disease Control and Prevention, April
30, 2018 – May 1, 2018.

Panel Participant and Featured Speaker. “Workshop: Harnessing Technology to
Reduce Attrition in Panel Surveys.” Inter-American Development Bank. Washington DC, October 2, 2017.

Featured Speaker. Briefing Congress on the Legal Services Corporation New Report on The Justice Gap:
Measuring the Unmet Civil Legal Needs of Low-Income Americans. Russell Senate Building, Washington DC, June
14, 2017.




                                                                                                                    8
         Case 1:16-cv-08364-KMW Document 111-1 Filed 02/21/20 Page 9 of 9



Panel Participant in an Invited Panel Session entitled “Better, Faster, Smarter – Maintaining Research Quality in a
World of Intense Budget Pressure.” Annual Meeting of the Southern Association for Public Opinion. October 10,
2013.


“The NCRM Network of Methodological Innovation Web surveys for the general population: How, why and
when?” Workshop hosted by the University of Essex, Colchester, UK. Presented the paper “Recommendations for
Establishing a National Online Panel in the UK.” June 6-7, 2013.

“The Data Collection of the Future Has Already Started.” Seminar hosted by Willem Saris, RECSM, Universitat
Pompeu Fabra in Barcelona. Presented the paper “Best Practices for Population-Based Online Surveys: Review of
U.S. Methods Research.” July 2011.

“An International Workshop on Using Multi-level Data from Sample Frames, Auxiliary Databases, Paradata and
Related Sources to Detect and Adjust for Nonresponse Bias in Surveys.” Sponsored by the National Science
Foundation and hosted by NORC in Chicago. June 2011.

“Innovative Survey Methods Workshop.” Sponsored by the U.S. Department of Homeland Security and the Institute
for Homeland Security Solutions. December 2009.

“Sample Representativeness: Implications for Administering and Testing Stated Preference Surveys.” Sponsored
by EPA Cooperative Agreement CR83299-01 with the National Center for Environmental Economics, U.S.
Environmental Protection Agency. Hosted by the Resources for the Future. October 2, 2006.

“Recurring Surveys: Issues and Opportunities.” Sponsored by the National Science Foundation. March 28-29, 2003.

Selected Guest Lecturer Assignments

George Washington University, University of California, Irvine, University of California, Berkeley, University of
Michigan, University of Maryland, University of Pennsylvania, University of Southern California (USC), University
of Texas, Austin, Stanford University.

Educational Honors
Century Fellowship, University of Chicago (1985-1988)
Phi Beta Kappa, University of Texas (1984-1985)
Honors in Government, University of Texas (1984)
Chapter President, Pi Sigma Alpha, University of Texas (1983-1984)
William Jennings Bryan Essay Winner, College of Liberal Arts, University of Texas (1983 and 1984)


Affiliations

American Association for Public Opinion Research (1992-), American Statistical Association, Member, AAPOR
Online Task Force Report (2009-2010), Chairman, Presumed Consent Subcommittee, Ethics Committee, UNOS
(1992-1995), Member of Ethics Committee, the United Network for Organ Sharing (1992-1995), Member of Region
7, the United Network for Organ Sharing (1992-1995), American Political Science Association (1985-1994)




                                                                                                                      9
